DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shinkawa et al (7,387,356) in view of Greenwood (2003/0172734).

 	Regarding claim 1, Shinkawa teaches a method of operating a droplet ejection device comprising an ejection unit arranged to eject droplets of an ink and comprising a nozzle formed in a nozzle face, a liquid duct connected to the nozzle, and an electro-mechanical transducer arranged to create an acoustic pressure wave in the liquid in the duct, said method comprising the steps of: 
detecting a first case where condensed water is present in a first pool on the nozzle face at a position of the nozzle and discriminating the first case from a second case where a second pool is formed by ink, the step of detecting comprising analyzing an amplitude of acoustic pressure fluctuations decaying in the liquid duct after the ejection of a droplet, the pressure fluctuations causing a response of the transducer and being represented by a signal obtained from the transducer (see figs. 8, 10, 12, 14, 34, note that the prior art discriminates between a multitude of conditions causing differences in ejections due by analyzing amplitudes of acoustic residual vibration 
issuing an error signal in the first case where condensed water is present in the pool (col. 11, lines 20-25).
Shinkawa does not explicitly teach wherein the step of detecting comprises analyzing a decay time constant. Greenwood teaches the step of detecting comprising analyzing a decay time constant (Greenwood, [0059], Note that comparing a measure decay rate against a reference decay rate necessarily involves analyzing a decay time constant of the liquid). It would have been obvious to one of ordinary skill in the art at the time of invention to use Greenwood’s decay rate comparison technique in the device disclosed by Shinkawa because doing so would amount to applying a known technique to a device ready for improvement to yield predictable results. 
 	Regarding claim 2, Shinkawa in view of Greenwood teaches the method according to claim 1, wherein the step of detecting comprises a step of analyzing a frequency of pressure fluctuations decaying in the duct after ejection of a droplet, the pressure fluctuations causing a response of the transducer (Shinkawa, see figs. 20, 35). 	Regarding claim 3, Shinkawa in view of Greenwood teaches a droplet ejection .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853